 LOUISIANA TELEVISION BROADCASTING CORPORATION55with an organization which admits to membership, employees otherthan guards.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner and the Employer agree that a unit of guardsand watchmen is an appropriate unit.However, the Employer wouldexclude from the unit three individuals named Parsons, Meadows, andSash, who the Employer contends spend a major part of their timeexercising supervisory authority.The Petitioner contends that theseemployees are leadmen who should be included in the unit.Therecord shows that these individuals perform the work of shift fore-man, three out of five shifts a week.While performing these duties,these individuals are solely in charge of their shifts, receive a higherrate of pay than the rest of the guards, responsibly direct the em-ployees working under them, assign work, and grant time off.Wefind on these facts and the entire record that Parsons, Meadows, andSosh perform supervisory duties. Further, as they exercise the powersof supervisors for substantial periods of time in the regular courseof their work, we shall exclude them from the unit as supervisors.'Accordingly, we find that the following employees constitute a unitappropriate for collective-bargaining purposes within the meaning ofSection 9(b) of the Act:All guards and watchmen at the Employer's mining and ore process-ing operations in Inspiration, Gila County, Arizona, excluding officeclerical employees and all other employees, and all supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]AFederal Services, Inc.,115 NLRB 1729.5United StatesGypsum Company,127 NLRB 134.Louisiana Television Broadcasting CorporationandLocal 995,.International Brotherhood of Electrical Workers,AFL-CIO.Cases Nos. 15-CA-2066 and 15-CA-2096. April 17, 1963DECISION AND ORDEROn December 21, 1962, Trial Examiner Henry S. Salim issued hisIntermediate report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefrom-and take certain affirmative action, as set forth in the attached Inter-142 NLRB No. 11. 56.DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report and the entire record in this case, including the ex-ceptions and brief, and hereby adopts the findings,' conclusions, andrecommendations 2 of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner except that provision 1(d), and the correspondingprovision of Appendix A, are hereby amended so as to include afterthe clause "or to refrain from any and all such activities" the clause"except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959."The notice is also amended so that the note will read :No E.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of his rightto full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training andServiceAct of 1948, as amended, after discharge from theArmed Forces.'On page 62 of the Intermediate Report the Trial Examiner inadvertently referred tothe testimony of Harold D. White as being thatof Thomas White.2 For the reasons stated in their dissenting opinion in IsisPlumbing&Heating Co.,138 NLRB 716,Members Rodgers and Leedom are convinced that the attachment of inter-est to backpay exceeds the Board's remedial authority.While adhering to such view, forpurposes of this decision they are acceding to the majority Board policy of grantinginterest on moneys due.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this proceeding are whether the Respondent Corporation by engagingin alleged coercive tactics thereby violated Section 8(a) (1) 1 and whether its termina-tion of two of its employees was motivated by their union activities in violation ofSection 8(a)(3) of the Act or whether the employees were terminated for lawfulreasons?'Interrogation of employees with respect to their union activities ; threatening em-ployees with loss of benefits, prospective advancement in employment, and reduction inpersonnel if they voted for the Union.2The pertinent provisions of the National Labor Relations Act, 61 Stat. 136, asamended,read as follows: LOUISIANA TELEVISION BROADCASTING CORPORATION57The charges in this case were filed on March 29 and May 23, 1962, and the caseheard on July 31 and August 1 and 2, 1962, before Trial Examiner Henry S. Salim.The Respondent -filed its answers on July 24 and July 31, 1962, denying the com-mission of any unfair labor practices.Briefswere received from the GeneralCounsel and Respondent on September 17, 1962, which have been fully considered.Upon the entire record and from observation of the demeanor of the witnesseswhile testifying, there are hereby made the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Louisiana corporation located in Baton Rouge, Louisiana,where it operates a television station.During the past 12 months, the station's grossrevenues exceeded $300,000 and it purchased directly from places outside theState of Louisiana goods and services valued in excess of $50,000.Respondentoperates under license from the Federal Communications Commission and transmitstelevision programs outside the State of Louisiana.Respondent admits and it isfound that it is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 995, International Brotherhood of ElectricalWorkers, AFL-CIO, hereinreferred to as the Union, is a labor organization as defined in Section 2(5) of theAct.Ill.THE TESTIMONYHenry Havard, an alleged discriminatee, was employed by Respondent in its filmdepartment from February 1958 until his discharge on March 21, 1962. On or aboutMarch 15, 1962, Havard, with the aid of Glen Hawkins, the other allegeddiscriminatee, began to solicit Respondent's employees at their homes and on theCompany's parking lot to join the Union.Havard was the prime protagonist of theunion organizing campaign in Respondent's television station.He discussed the unionwith his fellow employees and he took the leading part in the drive to organizeRespondent's employees, securing signed authorization cards, from 12 to 14 of them,between March 15 and March 21, the date of his discharge.Hawkins, who assistedHavard in these union activities, obtained the signatures of two employees.3Thomas L. White, who is presently employed by Respondent, testified that onMarch 21, 1962, his supervisor, John T. Crowe, production manager, called him tohis office.White's testimony is as follows:On March 21st I was approached by my supervisor, John Crowe. He askedme to come in to his office around 1:00 in the afternoon.He and I were alonein the office ..He started the conversation by asking me whether or notI had heard anything about union activities . . . . I said yes, that I had, thatI had been approached. .Later in our conversation he did, through a slipof the tongue, mention the name of Henry [Havard] in regard to the ring-leader.and he gave me the impression that he knew that Henry Havardwas the leader of the union group.He asked me if I signed any sort of card,and I hesitated in answering at first, and then I went ahead and told him yes,SEC. 7. Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection . . . .Suc. 8. (a) It shall be an unfair labor practice for an employer-(1) to Interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7;(3) by discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labororganization . . . .On March 21, 1962, the Union requested that the Respondent recognize It, and onMarch 29, it filed a petition and request for representation with the Board and a hearingwas held on April 10, 1962. (Case No. 15-RC-2524.)On May 8, 1962, a decision anddirection of election was issued by the Regional Director and both the Respondent andUnion sought review of said decision which was not ruled .upon by the Board as ofAugust 2, 1962, the date when the hearing in this proceeding concluded. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat I had.He seemed to be somewhat perturbed, dismayed at this answer ofmine, and he told me that he was somewhat surprised to hear that I haddone such a thing, that me in particular among management of the stationthey held me in some esteem and that they thought me to be a loyal and trustedemployee.He went on to say that if a union should come into the station there would benecessarily some changes, possibly even cuts in the production personnel, as Iunderstood him to say, if the union were to come in, naturally the station wouldnot be able to support the amount of number of employees with the union asthey do now without the union in the station.He also said that there was a.good possibility, good chance, that some of the benefits which we now enjoyat the station would be taken away, such as life insurance, hospitalization, profit-sharing plan, Christmas bonus and things like this.Again on Thursday, March 22, I was called into the office of Mr. Crowe, mysupervisor,.around one o'clock and again the door was closed.We werealone.This time he seemed to want to make several points directed at me inparticular concerning if I should join the union.He did say something to theeffect that I would not be the remote cruiser director any more. That also hethought my chances of advancing into management would be almost nil as faras the station was concerned if I were to join the Union.On cross-examination, White testified as follows:Q. Other than what you have gathered from your remarks with Mr. Crowe,has any management man ever threatened you.?A. You mean any other man aside from Mr. Crowe?Q. Yes.A. No, sir.Lloyd Gates, who is presently employed by Respondent television company,testified that Crowe, his supervisor, asked him to come to his office around 2 p.m.on March 21, 1962. He testified as follows:He [Crowe] asked me if I had heard anything about the organizing, and I toldhim that I had.He started talking about what the organizing would be, theunion would be, and he knew that the talk was going around the station and heknew where the talk was coming from.*******Q. Did he say whether he knew who was contacting the employees?A. He didn't say who, no, but he said that they knew who was talking ..And if this union went into effect, that it could cause a wall between thefront office management and the crew in the back, production, and that therewould be less chance for advancement, or say no chance for advancement Ibelieve is what he said.Q. Did he ask you whether anyone had approached you to sign a card?A. Yes, sir, and I told him that I had not signed a card.Q.Was any mention made of the profit-sharing plan?A. Yes, sir.He said it was a possibility that it could be taken away if theunion went in.John Di Benedetto, who is presently employed by Respondent, testified thatCrowe called him to his office between 3 and 4 p.m. on March 21.He asked me if I knew why I was being called in to talk to him, and I saidI thought it was about the union.Then he explained to me the advantagesof the union coming into the station and not coming in . . . . Such as thingsthat could be negotiated ..[Crowe] said that he knew that it was HenryHavard that gave me the card, brought me the card.*******Q. Do you have any memory of Mr. Crowe asking about whether you signedanything?A. He asked me had I signed anything, and I said, "Yes."Joseph W. Daigle, who is presently employed by Respondent, was called to hissupervisor's office, Crowe, about 4:30 p.m. on March 21.Daigle testified as follows:He wanted to know if I had signed a union card, and I told him yes, and hesaid, "Well I'm going to give you the company's side of the situation. If theunion is voted in," he said, "all your benefits and salaries will have to be nego-tiated for.Everything will have to be negotiated for."And in return, I told LOUISIANA TELEVISION BROADCASTING CORPORATION59him, "Well this includes hospitalization and everything,I take it,like that," andI told him, "Well my wife is expecting a baby in October,and I strictly need myhospitalization."I really worried about that,somy reply to him was that Iwould have to weigh these things out fully and more so, but I probably couldnot vote for a union under those circumstances.He stated that if a manwas on the floor with a license it would probably be hard for him to move upto a Director's position.Guillermo Vega, an employee of Respondent,was also questioned by Crowe on thesame day as to whether he was given a union card and he was told by Crowe thathe might lose his fringe benefits such as a profit-sharing plan, and medical and lifeinsurance.A few days later Crowe elicited from Vega, in an oblique manner, thatHavard had signed up Vega for the Union.Harold D. White and George David, who were the two employees that remainedin the film department after Havard left Respondent's employ, testified that JohnFerguson, program manager and their supervisor, spoke to them together on March 22about the union situation.The Union had requested recognition the previous day.They testified that Ferguson told them there was a possibility that they could losetheir fringe benefits if the union were selected by the employees.White testified as follows:Then [Ferguson] said, "Well, you know that the station has always been verylenient towards mistakes,but if a union came in, there would probably be onlyone mistake made," and then he said, "You know that Mr. Manship[president ofRespondent]can cancel the trust fund at any time he desires to" and said if theunion came in, he would imagine he would cancel it.He couldn't say for sure.He said, "You know that Henry has been fired," that he was very disappointedinHenry; he had always looked upon him as a friend and a person he couldtrust, but he had found out he was neither a friend of his nor ours.David also testified that Ferguson told them he was resentful of what Havard haddone, stating,"that he was disappointed in that he thought he could trust him."Louis Craig who was employed by Respondent until May 1962, testified that Crowespoke to him in his office about a week after Havard left Respondent's employ.According to Craig, Crowe said that he had heard that union activities were beingstarted and this was the wrong way to go about getting raises.He also said,accord-ing to Craig, that Aubrey Moore [station manager] "was extremely mad," and that"he wanted to fire and whole bunch of us" but "he [Crowe] had to talk [Moore]out of it."And Crowe went on to say, Craig testified,thatMr. Manship[Respond-ent's president]"would be so mad [there]was no telling what he would do." Craigalso testified that Crowe said that Manship could cut out the savings deal, that isthe payroll savings; Crowe also referred to Tom White, another employee, and said,"You take a man like Tom White,bright and he's well educated,he could go a longway in television.Something like this could mess that man's future up .Jeffrey Plauche, who was employed by Respondent until May 1962, testified thatboth Crowe and Ferguson asked him if he had signed a union card.Havard, one of the two alleged discriminatees (Hawkins is the other) was calledto Ferguson's office, his supervisor, around 4 p.m. on March 21, 1962, and told thathe was being laid off due to a reduction in force. Ferguson handed Havard hischeck, and said: "As you know,we have been planning on letting you go becauseof the economy cut-back . . . .Hawkins, a cameraman,was discharged by his supervisor,Crowe, on May 16,1962.Hawkins' testimony as to what transpired at that time is as follows:he told me that he was terminating my services,and he said that hethought about it a long time and considered seniority and everything, and that hewas letting me go.Iasked him if there was any particular reasonfor this, and he said that he thought my attitude hadn't been the best, that I wasnot showing any progress in my work.He said I did all right up to a certainpoint but then it stopped.He didn't say what that point was, or what particularincident there was about my attitude.He also said that he thought that I woulddo all right in journalism, which is my major field-I work in, television as aminor-but that he didn't think I would work out in television.He said that Icould use him as a reference should I attempt to get another job, but he wouldhave to put things down as they were.Hawkins testified that this was the first notice he received that he was to be dis-charged and that Crowe made no mention of a returning serviceman necessitatinghis discharge when he notified him of his termination. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent in its answer avers that Hawkins was discharged on May 16, 1962,because of its written policy enunciated by a posted announcement in January 1962,that it might be necessary to terminate the employment of various personnel tomake room for the reinstatement of former employees returning from militaryservice."Such a step," the Respondent's announcement stated, "will be taken onlywith the greatest reluctance and only if absolutely necessary."Hawkins' discharge,Respondent alleges, was necessitated by the return from military service of LewisLatil who was employed by Respondent at the time he was drafted.However, at thehearing, Respondent asserted for the first time that Hawkins' attitude was "indifferent"and in corroboration introduced evidence that when pay raises were given inOctober 1961, all of the employees in the production department except Hawkinsreceived such increases.A. Resolutions of fact and credibilityRespondent's claim that Hawkins was discharged for an unsatisfactory attitude andits denial that it interrogated and threatened its employees was not corroborated bytheir producing as a witness, Supervisor John T. Crowe, who allegedly had personalknowledge of the most vital circumstances surrounding Hawkins' discharge and thealleged violations of Section 8(a)( I).The unexplained failure to produce Croweas a witness at the hearing, renders the purported reason for Hawkins' dischargedubious and also warrants drawing an inference that if produced, his testimony wouldnot have been favorable to the Respondent.4His absence "not only strengthens theprobative force" of Hawkins' testimony "but of itself is clothed with a certain pro-bative force." 8Considerable credence also has been placed upon the testimony of those witnesseswho were in the employ of Respondent at the time they testified.As such, theydepended on their jobs for their livelihood and they understood that after testifyingthey would continue in the employment of Respondent.Moreover, the trier of thesefacts is not unmindful of the predicament of an employee who testifies adversely tohis employer's interests, being apprehensive and fearful, with some measure of justi-fication, as to the future possibility of retaliatory action.These practical considera-tions coupled with the normal workings of human nature have led the Trial Examinerto credit the testimony of Thomas L. White, Lloyd Gates, John Di Benedetto, JosephW. Daigle, Guillermo Vega, Harold D. White, and George David who are presentlyemployed by Respondent, as it is believed they were impelled to tell the truth re-gardless of what consequences might eventuate.Unlawful motivation in discharge or layoff cases is not often proved by admission.Rather, the motive for the discharge or layoff must be ascertained from the contextof preceding and attendant circumstances.While denials or disavowals of proscribedobjectives may not be discounted because they are self-serving, they nevertheless arenot to be credited merely because they are uttered.Nor may evidence which is cir-cumstantial be disregarded because it is based on inference. "Courts and other triersof facts, in a multitude of cases, must rely upon such evidence, i.e., inferences fromtestimony as to attitudes, acts and deeds; where such matters as purpose, plans, de-signs,motives, intent, or similar matters, are involved, the use of such inferences isoften indispensible." 61.Hawkins' terminationIt should be noted that with respect to Respondent's contention that one reasonit fired Hawkins was because of his attitude, which it characterized as "bad," "indif-ferent" and "not the best"-was not related to anyspecificincidents.Rather, they arebroad, subjective characterizations of Hawkins' general attitude over an intermittentperiod of 3 years 7 and were, therefore, quite impossible to refute and difficult toimpugn through cross-examination.For example, there is the cryptic statement ofMoore, Respondent's station manager, that Hawkins "was satisfactory insofar as henever did anything to justify firing him."Also,Manship, Respondent's president,' Inter8tate Circuit v.United States,306 U.S.208, 225, 226;N.L.R.B. v.Wallick andSchwalm Company,et at.,198 F. 2d 477,483 (C.A.3) ;Concord Supplies&EquipmentCorp.,110 NLRB 1873, 1879.6Paudler v.Paudler,185 F. 2d 901,903 (C.A.5), cert. denied 341U.S. 920.6P.W. Woolworth Company v. N.L.R.B.,121 F. 2d 658, 660(C.A. 2).7Hawkins had previously worked for the Company from May 1959 to March 1960, atwhich time he was laid off,and from August 1960 to March 15, 1961,when he becameill.The last time before his discharge on May 16, 1962, he was reemployed by Respond-ent on June 12, 1961. LOUISIANA TELEVISION BROADCASTING CORPORATION61testified that Moore told him Hawkins' "work is not of a nature that would requireus to discharge him, because he performs his work, but he does not perform it withany great amount of enthusiasm or vigor or imagination."It is true that Respondent stresses Hawkins being the only employee in its produc-tion department who failed to receive a pay raise in October 1961, as indicative ofthe unsatisfactory quality of his work performance, but Hawkins attempts to refutethis by his testimony that his supervisor, Crowe, gave him contradictory reasons forhis failure to receive a pay increase.On one occasion, testified Hawkins, he was toldby Crowe that because he had been ill for 3 months prior to the time the increaseswere granted, he was not qualified or eligible to receive one.There appears to bevalidity to this reason as Moore, Respondent's station manager, testified that every-one in the production department received raises who had been in the Company'semploy for 6 months prior to the general raise on October 1, 1961.Hawkins, how-ever, who had become ill on March 15, 1961, was not reemployed until June 12, 1961.On another occasion, when Hawkins repeatedly requested a pay raise, he was in-formed by Crowe, so Hawkins testified, that "he couldn't get it through the frontoffice."Then too, Hawkins' testimony stands uncontradicted that Crowe told himthat his failure to receive a raise "had done [his] attitude good, and he thought Iwas showing progress in my work."These unspecific, inconsistent,8 contradictory, and unconvincing reasons given forHawkins' discharge create a suspicion that they were offered to conceal an unlawfulmotive, which in this situation, it is found, was an attempt to forestall union activityand to abort the Union's organizational activities by discharging Hawkins, whoseunion activites,it is uncontradicted,Respondent was aware of before the date of hisdischarge .9While an employer is not bound to justify the discharge of an employee until aprima faciecase of discrimination has been established, he cannot, by mere retro-spective assertion of an unspecific dissatisfaction with his employee's attitude, escapethe consequences of unlawful conduct.Hawkins, an experienced employee, who be-gan working for Respondent in 1959, and engaged in union activities commencingMarch 15, 1962, was precipitately discharged on May 16, 1962.There is no sub-stantial evidence on the record which discloses there was any credible basis for Re-spondent's alleged dissatisfaction with the quality of Hawkins' work.Moreover,Respondent's hiring a replacement for Hawkins shortly after his discharge belies itsdefense that his discharge was necessitated by the return from military service of oneof their employees.These insubstantial, multiple and shifting explanations, whichare indicative of a discriminatory intent, subsequently advanced for his discharge,compels the conclusion that the decision to discharge Hawkins was motivated by hisunion activities.10Argumentatively assuming that Respondent may have had some cause for dissatis-faction with Hawkins' work prior to the termination of his employment, yet, as theCourt of Appeals for the Third Circuit observed in a somewhat similar case, "it ap-parently become intolerable only after he had joined the Union." 11Moreover, theBoard and the courts have held that the fact a valid cause for discharge exists doesnot excuse a violation of the Act, if the evidence shows that the employer's realreason was to discourage union activities of the dischargee.12As was recently statedby the Court of Appeals for the Fifth Circuit: 138Crowe's offer to write a letter of recommendation for Hawkins is inconsistent withRespondent's contention that his attitude was unsatisfactory. 'See page 59,supra..8In arriving at this finding, no reliance has been placed upon Hawkins' affidavit.General Counsel's Exhibit No. 4.10 "When an employer shifts position several times in explaining why an employee hasbeen fired, his own case is weakened, and the Board's conclusion that the true reason wasfor union activity is correspondingly strengthened."N.L.R.B. V. Georgia Rug Mill,308 F. 2d 89 (C.A. 5). Shifting reasons for an employee's discharge are indicative of adiscriminatory intent.Dant & Russell, Ltd.,92 NLRB 307, 320;Fort Worth Steel andMachinery Company,125 NLRB 371, 372.11N.L.R.B. v. Electric City Dyeing Co.,178 F. 2d 980, 983.12KingstonCake Company, Inc.,97 NLRB 1445, 1451.N.L.R.B. v.Whitin MachineWorks,204 F. 2d 883, 885 (C.A.1) ; N.L.R.B. v. Jamestown Sterling Corp.,211 F. 2d725, 726 (C.A. 2).13N.L.R.B. v. Linda Ja Shoe Company,307 F. 2d 355, 357. "If employees are dis-charged partly because of their participation in a campaign to establish a union andpartly because of some neglect or delinquency, there is nonetheless a violation of theNational Labor Relations Act."N.L.R.B. v. Jamestown Sterling Corp.,211 F. 2d 725,726 (C.A. 2). 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDBut if the discharge is because of union activity it is a violation of the Acteven though a valid ground for dismissal might exist.This is a situation where it is believed that the Respondent has characterized theunion activity for which Hawkins was discharged as an unsatisfactory attitude in aneffort to justify the discrimination against him and that its asserted reason was simplya pretext or, perhaps, an afterthought, to disguise its unlawful motivation.14Further, Respondent's defense that Hawkins' discharge was necessitated by thereturn from military service of one of its employees is rendered somewhat dubiousin view of the uncontradicted fact that one, Joe Bock, was hired approximately 2weeks after Hawkins' discharge in the same capacity as Hawkins had been employed.It is, therefore, concluded and found that by discharging Hawkins, Respondentwas guilty of discrimination in violation of Section 8(a)(3) of the Act.2.Havard's terminationHenry Havard, the other alleged discriminatee, worked in Respondent's filmdepartment from February 1958 until his termination on March 21, 1962.He wasoriginally hired as an assistant film director at a weekly salary of $50.He receivedfour successive wage increases and at the time he left Respondent's employ he wasearning $75 a week.The General Counsel contends that the reason for Havard's termination wasto counter union organizational activity.Respondent in its answer denied thatHavard's termination was the result of his union activities,averring that Havardwas "laid off" due to a reduction in force.Ferguson, who was Havard's super-visor, testified that on November 7, 1961,itwas decided by Respondent's officialsto lay off Havard as the three men then employed in the film department were onetoo many.Nothing was done at that time to effectuate this decision.Fergusonexplainedthe delay bytestifying that although the original decision was to terminateHavard as of November 13, 1961, he felt it would be unduly harsh to terminateHavard before his graduation from college the following February.InMarch, tes-tifiedManship, Respondent'spresident,when he learned of the delay, he orderedFerguson to lay off Havard immediately which was done on March 21, 1962. Fer-guson testified that although Havard had seniority over the other two men in thefilm department, Havard was selected to be the one laid off in the reduction in forcebecause he did not intend to remain with Respondent in the event he obtained abetter paying job. 15Moreover, Respondent's witnesses testified in justifying Havard's"layoff" that they knew Havard had been actively seeking employment elsewherein a better paying job some months before his layoff, whereas they considered Whiteand David, the other two film department men as permanent employees who hadno intention of leaving the Company.ConclusionsUnion membership or activity does not insulate an employee against thehazards of unemployment due to lack of work or any other reason related tothe legitimatemanagement of the business. [Citations omitted.]On theother hand,economic reasons may not be asserted to shield an employer againstthe consequences of his discrimination against an employee who would nothave been laid off but for his union activities or membership. [Citationsomitted.]The circumstances of each case must be weighed to determine whatmotivations truly dominated the employer in laying off or discharging theemployee.lsThe testimony detailed above, shows Havard was the "key" employee in theorganizational drive and that Respondent not only was aware of the Union butalso knew of Havard's participation in union activities at the time of his allegedlayoff.Thisisevidencedby Crowe'sconversation on March21 with Thomas L.White, Joseph Di Benedetto and Guillermo Vega.Equally significant is ThomasWhite's testimony that Ferguson told him and George David that Havard "has beenfired." 17The context in which Ferguson made this statement dispels any doubts astoRespondent'smotive in terminating Havard and also shows that Respondent14 SeeN.L.R.B. v. Jackson Tile ManufacturingCo., 282 F.2d 90,92 (C. A. 5).15Havard was also scheduled to enter military service but notified Respondent in No-vember 1961 that he bad failed to pass the physical examination.10N.L.R.B. v. Jones Sausage Co.&James Abattoir Co.,257 F. 2d 878, 881-882(C.A. 4).17Ferguson's denial that he said this is not credited. LOUISIANA TELEVISION BROADCASTING CORPORATION63had knowledge of Havard's union activities prior to his discharge.This conclusionis fortifiedwhen the testimony detailed above, reveals the union animus of Re-spondent's officials, particularly Craig's testimony, that Crowe told him that theseunion activities so infuriatedMoore, the station manager, that "he wanted to firethe whole bunch of us," and his statement that, "Mr. Manship would be so madthere was no telling what he would do." These statements which show manage-,ment's antipathy to the Union and its aversion to the actions of the employees inindicating an interest in the Union, is relevant as reflecting Respondent's prior knowl-edge of Havard's union activities as well as the basis for its official's attitude towardHavard immediately preceding his "layoff." 18A realistic appraisal of the foregoing facts leads to the conclusion that Havardwas discharged for his union activities and not laid off due to a reduction in force.This finding is based, in part, on the timing of his termination, and also on theprecipitatemanner in which his discharge was effectuated, in that he was given noadvance notice. It stretches credulity too far to believe that there was only a coin-.cidental temporal connection between the lapse of 6 days from the inception ofHavard's intensive union activities on March 15 to his discharge on March 21.19Also significant is the fact that when Havard left Respondent's employ on March 21,Louis Craig, who formerly worked for Respondent, went to work for Respondenton March 26. Employers are not in the habit of dismissing competent employeesmerely to replace them.The courts have recognized repeatedly than an inferenceof "discriminatorymotivation is sustained and buttressed by the fact that theexplanation" given by the employer for its action "fails to stand under scrutiny." 20It is concluded and found, therefore, that Havard's discharge, in conjunction withHawkins', and in the light of the background developed by the evidence, constitutedan interference with, restraint, and coercion of Respondent's employees in theexercise of their rights provided for in'Section"7 of the Act, and was discriminationin regard to their hire and tenure of employment, thereby discouraging membershipin the Union in violation of Section 8 (a) (3) and 8 (a) (1) of the Act.21IV.THE ALLEGED VIOLATIONS OF SECTION 8(a)(1)The complaint alleges also that Respondent interrogated employees concerningtheir union activities, threatened employees with loss of benefits, loss of prospectiveadvancement in employment, and reduction in personnel if they selected the Unionas their bargaining representative.In determining whether an employer's conduct amounts to interference, restraint,or coercion within the meaning of Section 8(a) (1), the test is not the employer'sintent or motive, but whether the conduct is reasonably calculated or tends to inter-fere with the free exercise of the rights guaranteed by the Act.22 Then too, on theissue of whether the Respondent violated Section 8(a)(1), consideration has beengiven also to Respondent's discriminatory discharges of Havard and Hawkins, as it isnot required that each item of Respondent's conduct be considered separately andapart from all others, but consideration must be given to all such conduct as a wholewith a view to drawing inferences reasonably justified l?y.their cumulative probativeeffect 23-In applying these principles to the facts in this proceeding, it is found that Re-spondent in violation of Section 8 (a) (1) interfered with, restrained, and coerced itsemployees by the following conduct: (1) . Crowe, Respondent's supervisor, inter-rogating employees Thomas L. White, Lloyd Gates, John Di Benedetto, Joseph W.Daigle, Guillermo Vega, and Jeffrey Plauche concerning their membership in andactivities on behalf of the Union; (2) Ferguson, Respondent's supervisor, threaten-ing employees Harold D. White and George David with loss of benefits if they selectedtheUnion as their bargaining representative; (3) Crowe threatening employeeThomas L. White with personnel reductions, loss of benefits, and loss of prospectiveadvancement in employment; (4) Crowe threatening Lloyd Gates and Louis Craigwith loss of prospective advancement in employment and loss of benefits.isN.L.R.B. v. Georgia Rug Mill,308 F.2d 89(C.A. 5).19N.L.R.B. v. CityTransportationCo., 303 F. 2d 299, 300 (C.A. 5).20N.L.R.B. v. Griggs Equipment, Inc.,307 F. 2d 275, 278 (C.A. 5) and cases there cited.21N.L.R.B. v. Griggs Equipment, Inc;,307 F. 2d 275 (C.A. 5).21Time-o-matic Inc. v. N.L.R.B.,264 F.2d 96, 99(C.A.7) ; NecoElectricalProductsCorporation,124 NL1IB 481, 482.23N.L.R.B. v. PopeilBrothers,Inc.,216F. 2d 66, 68(C.A.7) ; N.L.R.B. v.HomedaleTractor & Equipment Company,211 F.2d 809,313 (C.A. 9), cert. denied 348 U.S. 833. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent argues, however, that even if it is assumed these incidents occurredwhich are detailed above, nevertheless, its letter of May 1 sent to all its employees inwhich it is stated that none of Respondent's officials are authorized to interrogateemployees or threaten them with discharge-absolves it, as a matter of law, fromthe legal incidence of Supervisors Crowe and Ferguson's prior conduct 24Thisargument has no merit as the controlling time is when these incidents occurred whichwas approximately a month before the time that the Company expressed its policyto its employees by the letter of May 1.While this letter indicates good intentions onthe part of Respondent, it is inadequate to dissipate effects of the Respondent'ssupervisors' previous unlawful actions 25Moreover, the contention that the letter,ofMay 1, in conjunction with Respondent president's speech to the employees, hadthe effect of dissipating the coercive conduct of Crowe and Ferguson must berejected.It is well settled that statements of neutrality and disavowal of others'conduct, couched ingeneral language,without specific reference to, or repudiationof, the prior unlawful conduct of the employer's supervisory personnel do not erasesuch prior unlawful conduct 26 President Manship's letter of May 1 did not makeany specific reference to, or repudiate any prior unlawful conduct of the super-visory personnel.To the contrary, his assurance looked to the future: That noemployee of Respondent "will" interrogate, interfere, threaten, discharge, or promisebenefits.See Respondent's Exhibit No. 1.It is found therefore that the incidents delineated above were intended to have theeffect of interfering with the rights guaranteed to employees by Section 7 of theAct and thus constituted interference, restraint, and coercion in violation of Sec-tion 8 (a) (1) of the Act 27V. THE REMEDYHaving found that the Respondentis engagingin and has engaged in certain unfairlabor practices, it shall be recommended that it and its successors cease and desistfrom engaging in such conduct in the future and that it shall take certain affirmativeaction designed to dissipate the effects of its unfair labor practices and thus effectuatethe policies of the Act.It has been found that Respondent discriminated in regard to the hire and tenureof employment of Glen Hawkins and Henry Havard by discharging them because oftheir union activities. It will be recommended that they be reinstated to their formeror substantially equivalent positions. It is also recommended that Respondent makeGlen Hawkins and Henry Havard whole for any loss of pay they may have sufferedbecause of discriminationagainst themby payment to them of a sum of money equalto what they would normally have earned as wages during the period from theirdiscriminatory discharge to the date of offer of reinstatement, together with interestthereon,28 lesstheir netearningsduring said period, the backpay to be computedon a quarterly basis in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289, andN.L.R.B. v. Seven-Up Bottling Company of Miami,Incorporated,344 U.S. 344.2* Respondent's attorney also spoke to its employees on March 28 answeringany ques-tions they might have with respect to their rights.Manship,Respondent's president, alsoapprised the employees of company policy regarding the Union in a talk delivered onJune 10, 1962.26 Syracuse Color Press,Inc.,103 NLRB 377 at 392.2E SeeChicopee Manufacturing Corporation of Georgia,85 NLRB 1439,1442;Salant fSalant, Incorporated,92 NLRB 417, 445.27 The Trial Examiner refused to order the General Counsel to produce for the Respond-ent's inspection,question and answer forms that the General Counsel had used in inter-viewing his witnesses but which were not signed by these witnesses.The Respondenttakes exception to this ruling.In a recent case,Harvey Aluminum (Incorporated) andGeneral Engineering,Inc.,139 NLRB 151, the Board affirmedthe TrialExaminer's re-fusal to allow the respondent-employer to inspect a memorandum prepared by the GeneralCounsel concerning his interview of witnesses called by the General Counsel.See alsoSection 102.118 of the Board'sRules and Regulations,N.L.R.B. v.ChambersMfg. Co.,278 F. 2d 715, 716 (C.A. 5), andN.L.R.B. v. Vapor Blast Mfg.Co., 287 F. 2d 402,407-408(C.A. 7), cert.denied,368 U.S. 823.281sisPlumbingcfHeating Co.,138 NLRB 716;Seafarers International Union ofNorth America,Great Lakes District,AFL-CIO,138 NLRB 1142;Active Mobile HomesCorporation,138 NLRB 808;Royal School Laboratories,Inc.,138 NLRB 818. LOUISIANA TELEVISION BROADCASTING CORPORATION65CONCLUSIONS OF LAW1.The business operations of Respondent constitute and affect trade, traffic, andcommerce among the several States within the meaning of Section 2(6) and (7)of the Act.2.Local 995, International Brotherhood of Electrical Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By discriminating with regard to the hire and tenure of employment of GlenHawkins and Henry Havard, Respondent discouraged membership in Local 995,International Brotherhood of Electrical Workers, AFL-CIO, and committed unfairlabor practices within the meaning of Section 8(a) (3) of the Act.RECOMMENDED ORDERUpon the entire record in thiscase,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it ishereby recommended that the Respondent,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively or otherwise unlawful interrogating employees 29 concerning theirmembership in, or activities on behalf of Local 995, International Brotherhood ofElectricalWorkers, AFL-CIO, or any other labor organization of its employees,in a mannerconstituting interference, restraint, or coercion in violation of Section8(a)(1).(b)Threatening employees with loss of benefits, with the loss of prospectiveadvancement in employment and reduction in personnel if they selected Local995, International Brotherhood of ElectricalWorkers, AFL-CIO, or any otherlabor organization of its employees as their bargaining representative 30(c)Discouragingmembership in Local 995, International Brotherhood ofElectricalWorkers, AFL-CIO, or any other labor organization of its employees,by discharging or by laying off any of its employes, or by discriminating in anyother manner in regard to their hire and tenure of employment, or any term orcondition of employment.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization,to form, join, or assist Local995, International Brotherhood of Electrical Workers, AFL-CIO, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargaining,or other mutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action, which it is found will effectuate the policiesof the Act:(a)Offer Glen Hawkins and Henry Havard immediate and full reinstatementto their former or substantially equivalent positions without prejudice to their senior-ity or other rights and. privileges, in the manner provided in the section of thisreport entitled "The Remedy."(b)Make whole Glen Hawkins and Henry Havard for any loss of pay theymay have suffered by reason of the discrimination in the manner provided for inthe section of this report entitled "The Remedy."(c) Preserve and, upon request, make available to the Board and its agents,for examination and copying all payroll records, social security payment records,timecards,personnelrecords and reports, and all other records necessary to analyzeand determine the amounts of backpay due Hawkins and Havard under the termsof this Recommended Order.(d) Post immediately in its offices in Baton Rouge, Louisiana, copies of theattached notice marked "Appendix A." 31Copies of said notice, to be furnished2DN.L.R.B. v. NashuaManufacturing Corporation of Texas,218 F. 2d 886, 887 (C.A. 5),enfg.108 NLRB 837.80 Cf. Bon-RReproductions,Inc. v. N.L.R.B.,309 F. 2d 898 (C.A. 2).si In the event that thisRecommendedOrder be adopted by the Board, the words "ADecision and Order"shallbe substituted for the words "The Recommended Order of aTrial Examiner" in thenotice.Inthe further event that the Board'sOrderbe enforcedby a decreeof a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words "A Decisionand Order." 66DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Regional Director for the Fifteenth Region, shall, after being duly signedby Respondent's authorized representatives, be posted by Respondent immediatelyupon receipt thereof and maintained by it for 60 consecutive days thereafter in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that the saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Fifteenth Region, in writing, within 20days from the receipt of this Intermediate Report and Recommended Order, whatsteps Respondent has taken to comply herewith 32It is further recommended that unless on or before 20 days from the receipt ofthis Intermediate Report and Recommended Order, Respondent notifies said RegionalDirector, in writing, that it will comply with the above recommendations, the Na--tional Labor Relations Board issue an order requiring it to take such action.'-"In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEES.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT threaten our employees with loss of benefits, with the loss ofprospective advancement in employment, and reduction in personnel if theyselect Local 995, International Brotherhood of Electrical Workers, AFL-CIO,or any other labor organization, as their bargaining representative.WE WILL NOT interrogate our employees concerning their membership inand union activities on behalf of Local 995, International Brotherhood ofElectricalWorkers, AFL-CIO, or any other labor organization of our em-ployees in a manner in violation of :Section 8(a)(1).WE WILL NOT discourage membership in Local 995, International Brother-hood of Electrical Workers, AFL-CIO, or any other labor organization of ouremployees, by discriminating in regard to their hire and tenure of employmentor any term or condition of employment.WE WILL offer to Glen Hawkins and Henry Havard immediate and full rein-statement to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered by them as a result of the discriminationin the manner and to the extent recommended in the Intermediate Report.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin their choice of bargaining representatives, or in any other manner interferewith, restrain, or coerce our employees in the exercise of their right to self-organization, to form labor organizations, or to join or assist any labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and=all of such activities.LOUISIANA TELEVISION BROADCASTING COMPANY,Employer.Dated-------------------By--------------------------------------_----(Representative)(Title)NOTE.-We will notify any of the above-named employees presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans 2, Louisiana, Tele-phone No. 529-2411, if they have any question concerning this notice or compliancewith its provisions.